Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/027,639 filed on September 21, 2020. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 15/713,360 filed on September 23, 2017, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional applications 62/399,159, 62/399,162 and 62/399,163, all of which are filed on September 23, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112                                                                                                                                                                                              
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Claim 1 first recites in its preamble that “the method comprising, by a relay server”, indicating that the method as claimed is performed by the relay server.
Claim 1 then recites in its body “responsive to a link-status flag indicating that a local-based connection is unavailable and a message flag indicating that a message is eligible to be communicated through the relay server to the recipient communication device, establishing, via the relay server, a cloud-based communication session between an initiating communication device and the recipient communication device”
	Such claim language would indicate to one of ordinary skill in the art that the actions involved in the underline portion of the claim, i.e. the actions of checking the link-status flag and the message flag and responding to the information in the flag, are performed by the relay server.  
However, Applicant has clearly disclosed in the specification, paragraphs [0065-0067, 0072-0074] that the link-status flag and the message flag are both managed and checked by an initiating communication device to determine whether a message can be communicated via the relay server, and the relay server is not involved in making this determination.
Therefore, the subject matter found in claim 1 contradicts what Applicant has disclosed in the specification, creating confusion as to what applicant’s invention really is.
Claims 8 and 15 have the same issue as claim 1.
The dependent claims inherit the issue of their parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as obvious over Deen et al. (U.S. 2006/0268712).
Regarding claim 1, Deen disclosed a method for selectively communicating messages via different communication channels to a recipient communication device (Deen, Abstract, “A message pathway selection system dynamically selects an optimum message pathway for transmitting messages”), the method comprising, by a relay server: 
establishing, via the relay server, a cloud-based communication session between an initiating communication device and the recipient communication device (Deen, [0033] disclosed that “The message infrastructure server posts received messages on a virtual message board or "whiteboard". Messages posted on the whiteboard can be retrieved by intended recipients such as, for example, the receiving client 25. The infrastructure message pathway 205 can be established using, for example, a virtual message board on which messages are posted by the sending client 15 and retrieved by the receiving client 25”; Deen further disclosed in [0014, 0023] that publish/subscribe can be used to facilitate the message transmission between devices;  In other words, the infrastructure server in Deen is a relay server that establish communication session between sending client and receiving client using a message board and publish/subscribe); 
receiving, from the initiating communication device, the message that is eligible to be communicated through the relay server to the recipient communication device (Deen, [0041], “The message infrastructure server 210 receives the transmitted data and posts the transmitted data on, for example, a virtual whiteboard (step 450)”); and 
Deen, [0033], “Messages posted on the whiteboard can be retrieved by intended recipients such as, for example, the receiving client 25”).
Deen did not explicitly disclose
responsive to a link-status flag indicating that a local-based connection is unavailable and a message flag indicating that a message is eligible to be communicated through the relay server to the recipient communication device.
However, Deen disclosed in [0020] that “A second connection created in infrastructure mode by the present system can be used as an alternative message path or as a backup (fault-tolerant) message path when a message fails to be delivered in direct mode”, meaning the selection is based on link status.  Deen further disclosed in [0039] that in order to select a messaging pathway, “The application program A, 305, passes the selected data to the transmitting communication middleware 310 (step 410). System 10 evaluates the selected data with respect to predetermined criteria (step 415).”  Said disclosure by Deen would have made the claim element “responsive to a link-status flag” obvious.
Claim 8 lists substantially the same elements as claim 1, in product form rather than method form.  Therefore, the supporting rationale for the rejection of claim 1 applies equally as well to claim 8.
Claim 15 lists substantially the same elements as claim 1, in computer readable medium form rather than method form.  Therefore, the supporting rationale for the rejection of claim 1 applies equally as well to claim 15.   
Regarding claims 2, 9 and 16, Deen disclosed the subject matter of claims 1, 8 and 15, respectively.
Deen, [0020] disclosed that “A second connection created in infrastructure mode by the present system can be used as an alternative message path or as a backup (fault-tolerant) message path when a message fails to be delivered in direct mode”; Deen also disclosed in [0002] and Fig. 2 that in infrastructure mode messages are sent between sending and receiving computers via an infrastructure server whereas in direct mode messages are sent directly between the sending and receiving computers).  
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as obvious over Deen et al. (U.S. 2006/0268712) in view of Mamas et al. (US 2004/0254993).
Regarding claims 3, 10 and 17, Deen disclosed the subject matter of claims 1, 8 and 15, respectively.
Deen did not explicitly disclose but Mamas further disclosed
receiving, at the relay server, a binding request from the initiating communication device, wherein the binding request requests to bind the initiating communication device and the relay server in the cloud-based communication session (Mamas, Fig. 9 and [0150] disclosed that “ A publisher application 64 (FIG. 6) publishes a data message indicating an intention to publish information on the Bayern Munchen vs. Valencia soccer game topic (step 150). Broker 62 receives the intention to publish message (step 122), processes it and updates the topics database 70 (step 124)”.  Such steps are for binding the publisher with the borker.  The publisher in Mamas anticipates the initiating communication device in the claim and Mamas’ broker anticipates the relay server).  

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as obvious over Deen et al. (U.S. 2006/0268712) in view of Lee et al. (US 2015/0365986).
Regarding claims 7, 14 and 20, Deen disclosed the subject matter of claims 1, 8 and 15, respectively.
Deen did not explicitly disclose but Lee disclosed
wherein, when a Bluetooth connection between the initiating communication device and the recipient communication device is available, the message is transmitted using the Bluetooth connection (Lee, Fig. 1, “BT connection, communication”).
One of ordinary skill in the art would have been motivated to combine Deen and Lee because both references disclosed two modes of message transmission between two computing devices, namely direct peer-to-peer mode and infrastructure mode (Deen, Abstract; Lee, [0058, 0060]), which would have made it obvious for one skilled in the art to combine the references’ teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
3/18/2022